DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-22 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 2, 9, and 16 recite mental processes as applied to mathematical calculations. Since the claims are directed toward a judicial exception, analysis 
	“looking-up value partitioned graphs of GT using the first influencer as key to obtain a set of 	targets, the set of targets including the first target; 
	looking-up key partitioned graphs of G using each of the set of targets as key to obtain a set of 	influencers of the set of targets; 
	intersecting the set of influencers with the action graph for a specified timeframe to determine 	which user accounts of the set of influencers have performed the action within the timeframe; and 
	determining whether to provide a recommendation to the first target based on the actions being 	performed within the timeframe by a specified number of influencers of the first target.”

These steps describe a mental process and mathematical calculations without reciting an application to an improvement. For example, claim 2 does not use the determined recommendation in any improvement.  Independent claims 9 and 16 include similar language and are rejected for the same reasons.
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination. In this case, the process, machine and manufacture each at most comprise a system comprising one or more computers, one or more storage devices, and a non-transitory computer readable medium. Taken individually, each are generically recited and thus does not add significantly more to the respective limitations. Taken as an ordered combination, the limitations are directed to Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Additional limitations recited in the claimed invention include “receiving an action graph that includes actions performed by influencers including an action performed by a first influencer” and “receiving a request to determine whether to provide a recommendation to a first target based on the action” Viewing these limitations individually, the receiving steps are used only for data gathering and, as such, only represent insignificant pre-solution activity. The “computer” limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Dependent claims 3-8, 10-15, and 17-22 do not cure the deficiencies of independent claims 2, 9, and 16 and are rejected for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
	Claims 2-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 13-15, 9, and 55-63 of  U.S.  Patent No. 9858130.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features.

Instant Application: 16/443,838
Patent: 9858130
Claim 2: A method comprising: 
receiving a graph (G) comprising a plurality of nodes that each represent a respective account of a messaging system and a plurality of edges that each represent a relationship between a pair of accounts, wherein the accounts represented by G comprise a plurality of targets and a plurality of influencers; 
value partitioning a transpose of the graph (GT) to generate a plurality of value partitioned graphs and distributing the value partitioned graphs across a plurality of physical shards according to a distribution scheme; 
key partitioning (G) to generate a plurality of key partitioned graphs and distributing the key partitioned graphs across the plurality of physical shards according to the distribution scheme; 
receiving an action graph that includes actions performed by influencers including an action performed by a first influencer; 
receiving a request to determine whether to provide a recommendation to a first target based on the action, wherein in response to the request querying each physical shard to perform actions comprising: 
looking-up value partitioned graphs of GT using the first influencer as key to obtain a set of targets, the set of targets including the first target; 
looking-up key partitioned graphs of G using 
intersecting the set of influencers with the action graph for a specified timeframe to determine which user accounts of the set of influencers have performed the action within the timeframe; and 
determining whether to provide a recommendation to the first target based on the actions being performed within the timeframe by a specified number of influencers of the first target.
T), wherein the first transposed graph GT transposes the relationships between the nodes of G;               value partitioning GT across the first physical shard and the second physical shard;               in response to an action associated with a first account of the messaging system, issuing, to the first physical shard, a first request to perform a first intersection using G and GT, wherein the first request specifies an influencer of the plurality of influencers corresponding to the first account;                 receiving a first response to the first request, wherein the first response comprises a set of influencers .



	Claims 2-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 which depends on claims 1-18 of  U.S.  Patent No. 10324776.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features.
Instant Application: 16/443,838
Patent: 10324776
Claim 2: A method comprising: 
receiving a graph (G) comprising a plurality of nodes that each represent a respective account of a messaging system and a plurality of edges that each represent a relationship between a pair of accounts, wherein the accounts represented by G comprise a plurality of targets and a plurality of influencers; 
value partitioning a transpose of the graph (GT) to generate a plurality of value partitioned graphs and distributing the value partitioned graphs across a plurality of physical shards according to a distribution scheme; 
key partitioning (G) to generate a plurality of key partitioned graphs and distributing the key partitioned graphs across the plurality of physical shards according to the distribution scheme; 

receiving a request to determine whether to provide a recommendation to a first target based on the action, wherein in response to the request querying each physical shard to perform actions comprising: 
looking-up value partitioned graphs of GT using the first influencer as key to obtain a set of targets, the set of targets including the first target; 
looking-up key partitioned graphs of G using each of the set of targets as key to obtain a set of influencers of the set of targets; 
intersecting the set of influencers with the action graph for a specified timeframe to determine which user accounts of the set of influencers have performed the action within the timeframe; and 
determining whether to provide a recommendation to the first target based on the actions being performed within the timeframe by a specified number of influencers of the first target.

	receiving a graph (G) comprising a plurality of nodes that each represent a respective account of a messaging system and a plurality of edges that each represent a relationship between a pair of accounts, wherein each account is either a target of other accounts, an influencer of other accounts, or both a target and an influencer, wherein G represents a plurality of targets and a plurality of influencers, and wherein each directed edge from one node to another node in the graph indicates that the account represented by the other node is an influencer of the account represented by the one node and that the account represented by the one node is a target of the account represented by the other node; 
	value partitioning G across multiple physical shards, wherein the value partitioning of G comprises, 
	transposing G to obtain a transposed graph (GT), wherein the transposed graph GT transposes the relationships between the nodes of G; value partitioning GT across the multiple physical shards, wherein each partition of GT in each shard of the multiple physical shards has the same edges as a corresponding partition of G in the shard; 
	in response to a request to determine all accounts represented in G that are influencers of a first account and that are also targets of a second account: issuing to each physical shard a request for an intersection of (i) values found on a lookup of the value partition of G on the shard using the first account as key and (ii) values found on a lookup of the value partition of GT on the shard using the second account as key, and receiving from each shard the respective intersection of values, and performing a union of the intersections of values received from the shards, wherein the results of the union correspond to accounts represented by nodes of G that are influencers of the first account and that are also targets of the second account; 
	determining to send a recommendation to one or more of the accounts of the messaging system identified in the results of the union; and in response to a determination to send the recommendation to one or more of the accounts, sending the recommendation to the determined one or more accounts.	




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199